Title: To James Madison from Thomas Brewer, 3 June 1808
From: Brewer, Thomas
To: Madison, James



Sir
Philadelphia 3 June 1808

Having received permission to Sail in a vessell (in Ballast) for South America it has been Sugested to me, the propriety of tendering to you my Services to carry any dispatches or duplicates, to Rio Janeiro.  I shall Sail in a copperd fast Sailing Vessell from Boston the place of my residence, in about three weeks.  Any dispatches or papers put in my charge will be attend to with the Strictest honor & fidelity, & deliverd according to the directions given.  I am personally & well known to George Blake Esq. District Attorney for Massachusetts, now on a visit at Washington, also to Govenor Sullivan, & Doctr Eustis of Boston.  I beg you to pardon my presumption for troubling you, but having been in that part of the world for considerable time, & understanding the Language & being well acquainted with many respectable people at Rio Janeiro & Buenos Ayres, I conceived would make the conveyance a very Safe one for any dispatches you might wish to forward.  I shall Immediately proceed for Boston, & If Sir you should honor me with your commands I should be obliged by a reply to this assoon as convenient directed to me at Boston.  I am sir Your Most Obedt. Huml. Servt.

Thos. Brewer

